DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-14 and 33-38 are pending and are examined herein.  There is a new examiner of record, Taryn Wood.
Specification
The disclosure is objected to for making references to drawings which are not disclosed in the application.  Specifically, in Examples 1 and 2 of the specification, there are references to Figs. 1(A), 1(B), 2(A-C), 2(D), 3(A) and 3(B).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-14, 34 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the characteristic" in the first line.  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the examiner has interpreted the claim to depend from claim 8 rather than claim 9.
Claim 12 is a product claim for a nucleic acid library, however the third line recites “that the number of DNA fragments is calculated”.  This step can be interpreted as “has been” calculated or the term “is” can be interpreted as a method step of calculating the number of DNA fragments.  For the latter interpretation, this would result in a product claim that includes a method claim, and therefore would comprise multiple statutory categories (as per 35 U.S.C. 101) and therefore be indefinite. In the interest of compact prosecution, the examiner has interpreted the claim to mean the fragments were calculated.
Claim 13 is similarly rejected for depending on a rejected base claim.
Claim 14 recites the limitation "the primers" in the second line.  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, the examiner has interpreted the claim to depend from claim 13 rather than claim 12.
Claim 34 recites “further comprising fragmenting the nucleic acid of interest from the sample into the DNA fragments”, however the claim depends from claim 33 which recites “obtaining the DNA fragments…”.  It is unclear whether the DNA is already fragmented or not.  In the interest of compact prosecution, the examiner has interpreted the claim to mean the DNA was not fragmented yet.
Claim 38 recites “determining the total mass” but depends from claim 9 wherein the claim recites “determining total mass”.  It is unclear if the limitation of claim 38 is a second measurement to determine the total mass using the intercalating dye. In the interest of compact prosecution, the examiner has interpreted the claim to be “wherein the determining total mass of DNA in a sample comprises adding a fluorescent intercalating dye to the sample and reading fluorescence of the intercalating dye”.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claim is includes embodiments with more than one statutory category, namely, a product and a process.  The claim is directed to a product, that is, a nucleic acid library, however, within the product claim is the phrase “that the number of DNA fragments is calculated”, which in at least one embodiment can reasonably be interpreted as an active step of calculating the number of DNA fragments.  Therefore is patent ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

White et al.
Claim(s) 1-5, 11-14 and 33-37 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by White et al. (US 2010/0069250 A1, published 05/18/2010).
Regarding claim 1, White teaches a method of library quantitation, the method comprising:
providing DNA fragments (e.g. para. [0028]; “The sample is preferably a DNA sequencing library”); 
amplifying the DNA fragments by polymerase chain reaction (PCR) in the presence of at least one primer, with at least one primer labeled with a fluorophore, resulting in a number of amplified DNA fragments each with a predetermined number of fluorophores being attached to each amplified DNA fragment (e.g. para. [0028]; “The method further comprises amplifying the DNA molecules, if present in a reaction area, using a forward primer binding to the 5' adapter and a reverse primer binding to the 3' adapter on the single molecule. A number of primer based amplification methods are known, most notably the polymerase chain reaction, PCR. The method further comprises the step of generating a signal in each the reaction area containing amplified molecules. The amplified product may be detected by optical means, namely a fluorescent probe or other molecule which fluoresces as a result of the amplification process. As a result, the number of reaction areas generating a signal is indicative of the quantity of DNA molecules in the sample.”); 
detecting a fluorescent signal produced from the fluorophores attached to the amplified DNA fragments (e.g. para. [0028]; “The amplified product may be detected by optical means, namely a fluorescent probe or other molecule which fluoresces as a result of the amplification process.”); 
calculating the number of amplified DNA fragments based on the detected fluorescent signal (e.g. para. [0028]; “As a result, the number of reaction areas generating a signal is indicative of the quantity of DNA molecules in the sample.”); 
and preparing for solid phase attachment by diluting the amplified DNA fragments based on the calculated number of amplified DNA fragments to a predetermined concentration (e.g. para. [0033]; “sequencing the sample using an amount of DNA determined by the quantity of DNA as determined in step (e)” and para. [0028]; “A library of nucleic acid molecules to be used in a sequencing project may be 
Regarding claim 2, White teaches prior to the detecting the signal produced by the amplified
DNA fragments, removing primers that are not incorporated into the amplified DNA fragments in preparation for fluorescent sequencing (e.g. para. [0085]; “Qiagen QIAquick PCR purification kit”)
	Regarding claim 3, White teaches wherein the at least one primer comprises a first primer type and a second primer type, and the first primer type has a single fluorophore attached (e.g. para. [0062]; “The term “UT is an abbreviation of universal template, in that a probe-binding sequence is appended to one of the PCR primers” and para. [0067]; “Thus, the preferred amplification uses both a UT primer
and an identical primer without the UT in the same reaction.” And para. [0028]; “The amplified product may be detected by optical means, namely a fluorescent probe.”)
	Regarding claim 4, White teaches wherein a single fluorophore is attached to each DNA fragment (e.g. para. [0055]; “The term “generating a signal” means a result of a detectable reaction, such as a molecule which is labeled with a dye, such as the fluorescent probe.”)
	Regarding claim 5, White teaches wherein the detecting the signal produced by the amplified DNA fragments comprises detecting the fluorescent signal produced by fluorophores incorporated into the amplified DNA fragments using a fluorometer (e.g. para. [0037]; “spectrophotometer”).
	Regarding claim 11, White teaches wherein the DNA fragments comprise at least one adapter, and the primers are complementary to the adapter (e.g. para. [0064]; “amplifying a single molecule, if present in a reaction area, using a forward primer binding to the 5' adapter and a reverse primer binding to the 3' adapter on the single molecule”.)
	Regarding claim 12, White teaches a nucleic acid library comprising a number of DNA fragments in solution, each DNA fragment attached with only a predetermined number of fluorophores such that 
	Regarding claim 13, White teaches wherein the DNA fragments are PCR amplicons that are generated using two distinct primers and wherein one primer is labeled with a Page 3 of 8Attorney Docket No.: NUGN-004/00US 34079/24Serial No.: 15/485,109fluorophore such that only a predetermined number of fluorophores are attached to each PCR amplicon fragment (e.g. para. [0064]).
	Regarding claim 14, White teaches wherein the DNA fragments comprise an adapter, and the primers are complementary to the adapter (e.g. para. [0064]).
	Regarding claim 33, White teaches further comprising: obtaining a blood or plasma sample from a patient, the sample comprising a nucleic acid of interest; and obtaining the DNA fragments to be provided from the nucleic acid of interest from the blood or plasma sample from the patient (e.g. para. [0085]; “Solexa libraries were prepared from total DNA extracted from human plasma or whole blood”).
	Regarding claim 34, White teaches further comprising fragmenting the nucleic acid of interest from the sample into the DNA fragments (e.g. para. [0085]; “whole blood genomic DNA sample was sonicated to produce fragments between 100-400 bp.”)
	Regarding claim 35, White teaches further comprising attaching a barcode and adaptors to the DNA fragments (e.g. para. [0078]; “with the standard 454 shotgun protocol with molecule barcodes called MIDs (or Multiplex Identifiers).”)
	Regarding claim 36, White teaches wherein the providing step includes synthesizing complementary DNA (cDNA) from one or more messenger RNA (mRNA) templates (e.g. para. [0100]; “For example, the present digital PCR methods may be used with RNA as well as DNA. In this case, cDNA copies are made and then amplified by DNA polymerase-based PCR.”)
	Regarding claim 37, White teaches wherein the at least one primer labeled with a fluorophore further includes a quencher and the primer has a hairpin structure such that when the primer anneals to 
are complementary to the probe binding site and a fluorescent dye and quencher at opposite ends.” And para. [0021]; “The Scorpion primer carries a Scorpion probe element at the 5' end. The probe is a self-complementary stem sequence with a fluorophore at one end and a quencher at the other.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Vergauwe et al. and Illumina
Claims 1, 3-4, 6-8, 11, 33 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Vergauwe et al. (WO 2017/013102 A1, published 01/26/2017) and further in view of (Illumina Proprietary, Sequencing Library qPCR Quantification Guide; catalog # SY-903-1010 Part # 11322363 Rev C, February 2011).
Regarding claim 1, Vergauwe teaches a method of library quantitation, the method comprising: providing DNA fragments (e.g. para. [0012]; “targeted DNA molecule”); 
amplifying the DNA fragments by polymerase chain reaction (PCR) in the presence of at least one primer, with at least one primer labeled with a fluorophore, resulting in a number of amplified DNA fragments each with a predetermined number of fluorophores being attached to each amplified DNA fragmen (e.g. para. [0012]; “polymerase chain reaction (PCR), which is used to amplify and simultaneously detect or quantify a targeted DNA molecule…Most qPCRs use one of the two most common methods for detecting the product amplification in real-time:…sequence-specific DNA probes consisting of oligonucleotides that are labelled with a fluorescent reporter which permits detection only after hybridization of the probe with its complementary target sequence.”); 
detecting a fluorescent signal produced from the fluorophores attached to the amplified DNA fragments (e.g. para. [0012]; “The fluorescent signals generated during thermocycling are detected by an appropriate optical detection system”.); 
calculating the number of amplified DNA fragments based on the detected fluorescent signal
(e.g. para. [0012]; “Conversely, in absolute quantification the qPCR signal is related to input copy number using a standard curve or can also be calculated according to a more recent digital PCR method.”); 
and preparing for solid phase attachment (e.g. para. [0014]; “a sequencing library is composed of a plurality of PCR-amplified DNA molecules, fused with adapter molecules (or adapter sequences)
Exp Cell Res. 2014.”)
Vergauwe does not teach diluting the amplified DNA fragments based on the calculated number of amplified DNA fragments to a predetermined concentration.
The Illumina Sequencing guide teaches diluting the amplified DNA fragments based on the calculated number of amplified fragments to a predetermined concentration (e.g. pg. 17, step 8; “Dilute the quantified library to a standard concentration for clustering.  A suggested protocol for preparing sample DNA for cluster generation is given in Appendix B- Preparing DNA Template on page 20.”)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to use the specific protocol of Illumina for the sequencing library preparation of Vergauwe.  One would be motivated to do so because Vergauwe teaches preparing a sequencing library using Next-generation sequencing (NGS) strategies (e.g. para. [0014]) which can include Illumina sequencing, and the Illumina protocol for preparing a DNA sample for sequencing explicitly teaches diluting the sample to a predetermined concentration.  The ordinary artisan would have a reasonable expectation of success in practicing the invention because Vergauwe and Illumina are in the same field of endeavor of next-generation sequencing and the process of calculating an amount of DNA in a sample and diluting the sample to a predetermined concentration are very commonplace steps to prepare DNA for sequencing.
Regarding claim 3, Vergauwe teaches wherein the at least one primer comprises a first primer type and a second primer type, and the first primer type has a single fluorophore attached (e.g. para. [0013]; “Such reagents include…at least one primer set a detectable dye or a probe”.)
Regarding claim 4, Vergauwe teaches wherein a single fluorophore is attached to each DNA fragment (e.g. para. [0012]; “sequence-specific DNA probes consisting of oligonucleotides that are 
Regarding claim 6, Vergauwe teaches generating a standard curve indicating a relationship between number of DNA fragments derived from a reference sample and fluorescent signals produced by the DNA fragments (e.g. para. [0012]; “the estimation of the target DNA amount by comparing the obtained values with a previously made standard curve.”)
Regarding claim 7, Vergauwe teaches wherein the calculating the number of the amplified DNA fragments based on the detected signal comprises calculating the number of the amplified DNA fragments based on the detected fluorescent signal and the standard curve (e.g. para. [0012]; “the estimation of the target DNA amount by comparing the obtained values with a previously made standard curve.”)
Regarding claim 8, Vergauwe teaches taking a second measurement to determine a characteristic of the amplified DNA fragments (e.g. Fig. 5A, B, and C; “Amplicon length”.)
Regarding claim 11, Vergauwe teaches wherein the DNA fragments comprise at least one adapter, and the primers are complementary to the adapter (e.g para. [0014]; “a sequencing library is composed of a plurality of PCR-amplified DNA molecules, fused with adapter molecules (or adapter sequences) compatible with a given NGS strategy of choice.”)
Regarding claim 33, Vergauwe teaches obtaining a blood or plasma sample from a patient, the sample comprising a nucleic acid of interest; and obtaining the DNA fragments to be provided from the nucleic acid of interest from the blood or plasma sample from the patient (e.g. para. [0019]; “"sample", is intended to include a variety of biological sources that contain nucleic acid and/or cellular material , for example including:…other types of cells obtained from a patient…whole blood…plasma”.)
Regarding claim 35, Vergauwe teaches further comprising attaching a barcode and adaptors to the DNA fragments (e.g. para. [0066]; “In addition, the reverse primer also contained a barcode (or and 
Regarding claim 36, Vergauwe teaches wherein the providing step includes synthesizing complementary DNA (cDNA) from one or more messenger RNA (mRNA) templates (e.g. para. [0017]).
Regarding claim 37, Vergaewe teaches wherein the at least one primer labeled with a fluorophore further includes a quencher and the primer has a hairpin structure such that when the primer anneals to a template, spacing between the fluorophore and quencher is increased such that the fluorophore may be detected (e.g. para. 0032]; “molecular beacons”).
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576.  The examiner can normally be reached on Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639